Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00348-CR

                                        Jacob KLEIN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2866
                           Honorable Pat Priest, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete the assessment of attorney’s fees against appellant Jacob Klein. As
modified, the judgment of the trial court is AFFIRMED. Counsel’s motion to withdraw is
GRANTED.

       SIGNED February 4, 2015.


                                               _____________________________
                                               Rebeca C. Martinez, Justice